TAFT, J.
The respondent Martin was complained of before a justice of the peace for the unlawful sale of intoxicating liquors, pleaded guilty and took an appeal to the county court. He there moved to withdraw his plea, and plead not guilty, and offered testimony to show that such had been the settled practice of the county courts for the last ten years and the settled practice of many of the courts. The court excluded the testimony, denied the motion and rendered judgment of guilty on the plea. The plea was upon the record before the court and as much a part of it as the complaint itself. Whether the respondent should be permitted to withdraw it and plead anew, was a matter of discretion to be exercised by the county court. The case of State v. Little, 42 Vt. 430, simply holds that a respondent after a plea of guilty before a justice of the peace is entitled to an appeal. The question in this case did not arise in that.
A majority of the court direct the judgment that there is no error in the proceedings and the. respondent take nothing by his exceptions.
A like case against John Sheridan, and a case against the respondent Martin for owning, keeping and possessing intoxicating liquors with intent to unlawfully sell them, were heard at the same time and are disposed of in like manner, for like reasons.
Munson, J., absent in county court.